MARTIN SACK, Circuit Judge.
Final judgment: This cause coming on to be heard upon the petition and the several answers; and there being present counsel for the petitioner relator, along with the petitioner relator Folks himself, counsel for the respondent telephone company, and counsel for the intervenor Wallace; and the petitioner relator having stated to the court that he concedes that he cannot properly apply to the respondent telephone company for the listing in the name of Wallace sought in his petition for the alternative writ and named in the alternative writ, and that same is moot;
And petitioner relator Folks having orally requested the court for leave to amend his petition and alternative writ so as to ask for the listing “Folks Campaign Supplies Center”, and counsel for the intervenor having objected to such listing on the ground that it is contrary to the injunction issued by division H of this court in the case of Wallace v. Folks, No. 68-4622, and the court being of the opinion that such amendment is completely without the issues made by the original petition for alternative writ, and answers thereto; upon consideration, it is adjudged —
(1) The oral motion to amend the petition for alternative writ be, and the same is hereby denied.
(2) The alternative writ herein is quashed.
(3) This cause be, and the same is hereby dismissed.